Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Mary Jean Negri, R.N., D.C.,
(OI File No. H-14-4-2988-9),

Petitioner,
v.

The Inspector General.
Respondent
Docket No. C-15-3126
Decision No. CR4443

Date: November 18, 2015

DECISION

I sustain the determination of the Inspector General (I.G.) to exclude Petitioner, Mary
Jean Negri, R.N., D.C., from participating in Medicare, State Medicaid programs, and all
other federally funded health care programs for a period of at least three years.

I. Background

The L.G. filed a brief and supporting exhibits that are identified as IG. Ex. 1 — 1.G. Ex. 4.
Petitioner filed a brief and supporting exhibits that are identified as P. Ex. 1— P. Ex. 6,
P. Ex. 7a, P. Ex. 7b, and P. Ex. 8. The LG. filed a reply brief.

Counsel for Petitioner requested that I hear in-person the testimony of three individuals -
Petitioner, Erin Hargis, Esq., and Jessica Hargis, Esq. - whose affidavits consist of P. Ex.
1—P. Ex. 3. P. Br. at 8-9. I find no reason for convening an in-person hearing. The LG.
has not requested to cross-examine any of these individuals. Moreover, as I discuss
below, I find these individuals’ testimony to be irrelevant.

I receive into evidence the parties’ exhibits. The fact that I receive these exhibits does
not necessarily signify that I find them to be relevant or persuasive evidence. Hearings in
these cases are not bound by the Federal Rules of Evidence and I often accept parties’
exhibits that may not, in the final analysis, contain relevant evidence.

IL. Issues, Findings of Fact and Conclusions of Law
A. Issues

The issues are whether: Petitioner was convicted of an offense as is described at section
1128(b)(2) of the Social Security Act (Act); an exclusion of at least three years is
reasonable.

B. Findings of Fact and Conclusions of Law
Section 1128(b)(2) authorizes the I.G. to exclude any individual who is:

convicted, under Federal or State law, in connection with the interference
with or obstruction of any investigation into any criminal offense described
in [section 1128(b)(1) or section 1128(a) of the Act].

The evidence establishes unequivocally that Petitioner was convicted of such a crime. It
shows that on September 29, 2014, the United States District Court for the District of
New Jersey accepted Petitioner’s guilty plea to a single count of obstructing a criminal
investigation of a health care fraud offense. I.G. Ex. | at 1.

The facts underlying Petitioner’s conviction are as follows. Petitioner was the owner of a
chiropractic clinic, Lafayette Hilltop. Petitioner was being investigated for possible
criminal health care fraud consisting of possibly filing false claims for services not
actually rendered by her clinic. I.G. Ex. 3; I.G. Ex. 4 at 4-6. Petitioner destroyed certain
of her clinic’s books in an effort to obstruct the investigation. Id.

The suspected fraud that was the focus of the investigation was fraud committed against
health care insurers. Thus, it was possible fraud committed in connection with the
delivery of health care items or services. Had that fraud been established, Petitioner
might be found culpable of the types of health care fraud described at section 1128(a)(3)
of the Act. The focus of the investigation coupled with Petitioner’s intentional
destruction of her books is sufficient to establish that Petitioner’s conviction was for an
128(b)(2) offense.

The regulation governing exclusions pursuant to section 1128(b)(2) states that an
exclusion pursuant to that section ordinarily shall be for a term of at least three years.
42 C.F.R. § 1001.301(b)(1). That term may be lengthened or decreased if there are
aggravating or mitigating factors present, as specified at 42 C.F.R. § 1001.301(b)(2) and
(3). The regulation specifies that only the specifically described mitigating factors may
justify reducing the exclusion period to less than a minimum of three years.

The I.G. excluded Petitioner for a period of at least three years based on the conclusion
that there were neither aggravating nor mitigating factors present in Petitioner’s case.
Petitioner now argues that two mitigating factors are present and that evidence relating to
these factors justifies reducing the length of the exclusion. She asserts that she suffered
from a mental condition that reduced her culpability. Additionally, she contends that she
provides unique and valuable services that make her irreplaceable to members of her
community.

I find these arguments to be without merit. Petitioner has made no showing that either of
the two asserted mitigating factors is present in her case. Consequently, I find that the
1.G.’s exclusion determination — which is for the period prescribed by regulation — is
reasonable.

The first mitigating factor that Petitioner claims applies to her case is at 42 C.F.R.
§ 1001.301(b)(3)(i):

The record of the court proceeding, including sentencing documents,
demonstrates that the court determined that the individual had a mental,
emotional, or a physical condition, before or during the commission of the
offense, that reduced the individual’s culpability.

In order to qualify for a mitigating factor under this section an excluded individual must
prove not only that he or she suffers from some mental, emotional, or physical condition,
but, additionally, that the sentencing court made a finding that the excluded individual’s
culpability was reduced by that condition. Petitioner has offered evidence to show that
she suffers from emotional and psychiatric problems. However, she has not offered any
evidence to prove that the sentencing judge in her case made a finding that Petitioner’s
culpability for her crime was reduced in any way by her problems. I have reviewed the
transcript of Petitioner’s sentencing hearing. P. Ex. 8. In that hearing the judge noted
that Petitioner’s destruction of her business records may have been as a consequence of
her anger but he did not find that this in any respect reduced her culpability. He
sentenced Petitioner to probation in lieu of prison, but this decision reflected his findings
that Petitioner’s crime was in some measure offset by her good standing in her
community. He made no finding that her culpability was reduced by her mental
condition. Jd. at 1-36.

I have also reviewed the affidavits that Petitioner supplied from several individuals,
including herself, and a report from a psychiatrist. P. Ex. 1 — P. Ex. 5. These exhibits
contain some evidence concerning Petitioner’s mental state. They do not, however, show
that the sentencing judge took that evidence into consideration when he issued his
sentence or made any findings based on them. Consequently, they do not contain
evidence of mitigation.

The second mitigating factor that Petitioner claims applies to her case is at 42 C.F.R.
§ 1001.301(b)(3)(iii):

Alternative sources of the type of health care items or services furnished by
the individual or entity are not available.

Petitioner contends that she provides chiropractic services of unique quality that are
esteemed by her patients. She has offered letters from several individuals that attest to
the quality of the care that she provides. This evidence is not mitigating. The purpose of
this mitigating factor is to address situations where there are no other available providers
except for the excluded one. What Petitioner has failed to establish — and what she must
establish in order to qualify as mitigating —is that there exist no other providers of care in
her community who can provide services equivalent to those that she provides. She has
offered no evidence that meets this test. She has not shown, for example, that there are
no other qualified chiropractors practicing within a reasonable distance of her practice.
Nor has she shown that patients will be unable to find alternative sources of care if she is
excluded.

/s/
Steven T. Kessel
Administrative Law Judge

